DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer et al. U.S. PGPub 2016/0073197.
Regarding claims 1 and 13, Hammer discloses a home appliance (e.g. center speaker or audio/video processing unit) comprising: a communicator comprising circuitry (e.g. pg. 5-7, ¶60-65; pg. 8, ¶71 and 73; pg. 9, ¶78; pg. 10-11, ¶84; pg. 12, ¶95; pg. 13, ¶101; Fig. 2 and 6-8); and a processor configured to: based on an event for communication connection to at least one external home appliance (e.g. speakers) occurring, receive a signal including identification information (e.g. unique ID) of the at least one external home appliance from the external home appliance via the communicator for a predetermined period of time (e.g. pg. 5-7, ¶60-65; pg. 8, ¶71 and 73; pg. 9, ¶78; pg. 10-11, ¶84; pg. 12, ¶95; pg. 13, ¶101; Fig. 2 and 6-8), identify an external home appliance arranged adjacent to the home appliance based on the received signal, and execute communication connection to the identified external home appliance (e.g. pg. 5-7, ¶60-65; pg. 8, ¶71 and 73; pg. 9, ¶78; pg. 10-11, ¶84; pg. 12, ¶95; pg. 13, ¶101; Fig. 2 and 6-8). . 

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matlin et al. U.S. PGPub 2015/0306533.
Regarding claim 1, Matlin discloses a home appliance (e.g. air purifier) comprising: a communicator comprising circuitry; and a processor configured to: based on an event for communication connection to at least one external home appliance (e.g. other air purifier) occurring (e.g. pg. 2, ¶23; pg. 5, ¶53 and 59), receive a signal including identification information of the at least one external home appliance from the external home appliance via the communicator for a predetermined period of time (e.g. pg. 2, ¶23; pg. 5, ¶53 and 59), identify an external home appliance arranged adjacent to the home appliance based on the received signal, and execute communication connection to the identified external home appliance (e.g. pg. 2, ¶23; pg. 5, ¶53 and 59). 
 	Regarding claim 10, Matlin discloses the home appliance according to claim 1, wherein the home appliance and the external home appliance are air purifiers (e.g. pg. 2, ¶23; pg. 5, ¶53 and 59).

Allowable Subject Matter
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
September 30, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116